Citation Nr: 0616506	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-35 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
disabling for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Attorney John S. Berry


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
North Little Rock, Arkansas, which denied a rating in excess 
of 50 percent for PTSD.  

In February 2005, the case was remanded to the RO for 
additional development.  It has been returned to the Board 
for further appellate consideration.


FINDING OF FACT

The veteran's service-connected PTSD has been shown to be 
manifested by such as symptoms as anxiety, insomnia, 
nightmares, intrusive thoughts, anger, irritability and 
depressed mood, isolation and Global Assessment of 
Functioning (GAF) scores attributable to PTSD ranging from 45 
to 50 with the most recent score of 48, and has been found by 
medical evidence to result in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
these symptoms.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no more, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; 
Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for an increased 
rating was received in October 2002.  The rating decision on 
appeal was dated in December 2002.  A duty to assist letter 
was initially issued via the appeals management center (AMC) 
in April 2005.  In this letter, the veteran was told of the 
requirements to an increased rating, of the reasons for the 
denial of his claim, of his and VA's respective duties, and 
he was asked to provide information in his possession 
relevant to the claim.  The duty to assist letter and the 
supplemental statement of the case issued in January 2006 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
The Board remanded this matter in February 2005 to provide 
development, to include a VA examination.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports, and the most recent 
examination report of July 2005 provides a current assessment 
of the veteran's condition based on examination of the 
veteran.  Although the RO attempted to schedule an additional 
examination to better ascertain the extent of the veteran's 
PTSD symptoms, which the veteran failed to attend, the Board 
finds that the July 2005 VA examination is adequate for the 
purposes of evaluating the disability and is in compliance 
with the Board's February 2005 remand instructions.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the veteran is seeking an increased 
rating, not service connection.  As was noted above, he has 
already been provided with notice of what type of information 
and evidence was needed to substantiate his increased rating 
claim.  While he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby.  
Additionally, the veteran retains the right to request an 
earlier effective date; therefore, any questions as to the 
appropriate date to be assigned is rendered moot.  For these 
reasons, and in light of the favorable outcome of this 
decision, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 
Vet. App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2005).  
A 50 percent rating is assigned under when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation, is warranted for the 
following symptoms: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for the following: Total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2005).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.  Scores of 21-30 indicate that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

In this case, service connection was granted for PTSD in 
March 2002, and a 50 percent initial rating was assigned.  
The veteran filed an increased rating claim in October 2002, 
which was denied by the December 2002 rating on appeal.  

Among the evidence submitted in conjunction with his claim 
were records reflective of a more severe PTSD disability than 
contemplated by the 50 percent evaluation.  These include 
records of VA treatment for PTSD from 2001, which also 
revealed problems with alcohol.  In June 2001, he was 
initially evaluated for his PTSD symptoms.  At the time, he 
was noted to live in a camper behind his sister's house.  He 
described anxiety spells such as feeling jittery or nervous 
as well as feeling physically weak and out of breath, and was 
observed to have a moderately anxious affect.  He also 
endorsed survivor guilt, suicidal thoughts, isolation, 
emotional numbing, as well as sleep problem such as 
nightmares and insomnia.  The June 2001 records also revealed 
the veteran to drink alcohol with a history of legal problems 
for driving under the influence, although he claimed to have 
reduced his drinking from what he did in the past, and only 
drank on weekends.  He was said to generally live in 
isolation and only had one friend who was a fishing and 
drinking buddy.  At the time of the evaluation, he reported 
having daily thoughts of suicide and of feeling stressed out 
all the time and also endorsed feeling sad and depressed most 
of the time.  His symptoms restricted him from socializing to 
the extent that he could not attend church due to problems 
with crowds.  He also was said to be unable to keep a job due 
to problems with coworkers, and worked many jobs.  He was 
noted to have a poor relationship with his children and 
grandchildren.  He was assessed with PTSD, alcohol 
dependence, panic disorder versus anxiety disorder, and was 
assigned a GAF score of 41.  

Subsequent VA treatment records from July 2001 reflected 
ongoing manifestations of PTSD symptoms which were somewhat 
improved by medication and a period of sobriety, as his 
anxiety and suicidal ideations appeared to diminish and he 
admitted that he felt better.  His GAF score improved to 51.  
In spite of such improvement, he was noted to appear somewhat 
disheveled with a slight body odor and was very animated.  
Additional treatment records from September 2001 reflect that 
he continued to suffer from essentially the same PTSD 
symptoms as were described in June 2001, and he was regarded 
as having classic PTSD symptoms, although they were 
complicated by alcohol abuse.  Overall the VA records from 
2001 reflect PTSD symptomatology that more closely resemble 
the criteria for a 70 percent rating due to occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.    

VA records reflect that he was hospitalized from January 2002 
to February 2002 for alcohol dependency, but wanted to attend 
a PTSD program after discharge.  

The report of a March 2002 VA examination revealed the 
veteran to endorse nightmares, but he indicated that the 
medication he was taking for his depressive symptoms worked 
pretty good.  The nightmares took place several times a week 
and were said to involve violent dreams of fighting.  He 
indicated that he often awakened yelling or screaming and 
usually was unable to get back to sleep.  He got about 6 
hours of sleep per night with medication.  He said he thinks 
about Vietnam all the time and also endorsed considerable 
survivor guilt.  He said he was easily startled by sudden 
noises and jumped when he heard them.  He did not go to 
restaurants and seldom went to large stores.  He did watch 
war movies even though they triggered memories.  He said he 
hated Vietnamese, but said he had some Vietnamese 
acquaintances.  He reported living alone, and had married and 
divorced one time.  He had not worked since the previous 
summer and said he could hardly keep a job anymore as he 
could not deal with bosses.  He spent most of his time 
roaming around in the woods and hardly visited anyone.  He 
had one friend he saw on occasion.  He denied alcohol use 
since the end of last December and denied drug use.   

Mental status examination revealed him to be casually groomed 
and he conversed readily with the examiner.  He was fully 
cooperative and gave no reason to doubt the information he 
was provided.  He was noted to be somewhat red-faced, anxious 
and motorically restless.  His speech was of normal rate and 
rhythm.  His mood was anxious and affect was appropriate to 
content.  His thought processes were logical and tight with 
no loosening of association nor confusion noted.  There was 
no impairment in memory and no evidence of psychotic thought 
shown.  His insight was somewhat limited and judgment was 
adequate.  He admitted suicidal thoughts but no intentions 
and denied homicidal thoughts.  He was competent for VA 
purposes and was not in need of psychiatric hospitalization 
at the time of this examination.  He was diagnosed with PTSD 
and his GAF was 43.  The findings from this examination, 
including the GAF score continued to reflect an impairment 
from PTSD symptomatology that meets the criteria for a 70 
percent rating.  

VA outpatient records from April 2002 through September 2002 
revealed treatment for persistent PTSD symptoms, as well as 
problems from alcohol abuse.  His GAF score fluctuated from 
45 to 48 in these records.  A May 2002 social work discharge 
summary estimated that his GAF score would fluctuate between 
the 35 to 55 range due to the chronic nature of PTSD and the 
fact that any improvements made were subject to relapse.    

The veteran underwent another VA examination in December 
2002.  This examination revealed very similar complaints and 
findings as those reported in the March 2002 examination.  
Essentially he was shown to still have the same extent of 
social and industrial impairment that meets the criteria for 
a 70 percent evaluation.  However his mental status 
examination again revealed no evidence of loose associations, 
confusions, memory impairment or delusional thought disorder.  
However this examination now included an admission by the 
veteran that he had in the past pulled a gun on people.  The 
diagnosis was PTSD and his GAF score was 48.  

Undated lay statements submitted by the veteran's ex wife and 
his sister noted that the veteran has had a long problem both 
with PTSD and alcohol abuse, and that as a result of these, 
he has abused family members and that he continues to have 
problems with nightmares, hallucinations and suicidal 
thoughts.

VA treatment records from October 2002 through the end of 
2003 reflect that the veteran continued to have PTSD symptoms 
and continued to use alcohol, though the usage fluctuated.  
In October 2002, he reported a partial response to 
medications, and was trying to cut down his intake of 6 to 12 
beers per week.  He was noted to be appropriately dressed and 
groomed, with good affective range.  In January 2003, he was 
said to not be drinking, described as sleeping an average of 
6 hours a night, his mood was responding well to sertraline 
and his GAF was 48.  His GAF score continued to be 48 in May 
2003 although he claimed to be drinking a pint of alcohol a 
week, having cut his intake over the winter.  Over the summer 
of 2003, he was shown to be using alcohol and in August 2003, 
he was drinking whiskey daily.  He was also said to be living 
in the woods according to clinical records from August 2003.  

VA records from 2004 reveal ongoing treatment for PTSD 
symptoms and alcohol abuse.  In May 2004, he was noted to be 
drinking a fifth a day and was described as having the 
appearance and demeanor of one who drinks too much and does 
not take care of himself.  He was noted to drink whiskey 
prior to taking a fasting glucose test.  In a June 2004 
social work consult, he was described as drinking all day and 
had pending legal problems for driving under the influence.  
He also endorsed having no appetite, nor weight changes.  He 
described episodic crying spells triggered by thoughts of 
Vietnam and he reportedly thought about it all day long.  He 
still experienced nightmares about Vietnam and problems 
falling back to sleep afterwards.  He also continued to 
report survivor' s guilt, being uncomfortable around people 
and was described as having severe depression with anxiety.   
He did not have any delusions or hallucinations, was alert on 
all three spheres, and showed no evidence of cognitive or 
thought disorders.  He did describe suicidal ideas, but no 
intent.  The diagnosis in June 2004 was PTSD and Major 
Depression, recurrent.  His GAF score was 51.  Records from 
July through September 2004 revealed ongoing problems with 
excessive alcohol abuse, as well as continued complaints of 
PTSD symptoms of violent nightmares about 3 to 4 times a 
week, trouble sleeping, depression, feeling agitated and 
conflict with family members.  His GAF repeatedly was 
recorded as 50 between July and September 2004.  

The report of a July 2005 VA examination included a claims 
file review and interview with the veteran.  The veteran 
reported being followed up by the VA mental hygiene clinic.  
He was uncertain of the medications he was taking.  He stated 
that his symptoms were like depression and anger.  He 
reported nightmares every time he went to bed, but could not 
remember the content of his dreams.  He only knew that he 
destroyed things in his sleep.  He slept about 3 hours a 
night, which was a reduction in the amount of sleep as 
compared to the March 2002 VA examination.  He still reported 
numerous intrusive thoughts about his military experiences.  
Unlike the March 2002 VA examination, he now denied being 
"jumpy" and did not get startled by noises.  He still 
avoided crowds and did not go to large stores or restaurants.  
He indicated that he would probably watch war movies if he 
still owned any, but did not own any at this point.  He 
expressed deep hatred towards the Vietnamese.  He lived 
alone.  He was married once and divorced.  He was uncertain 
about the last time he had worked and thought it was some 
time in 2000 doing construction.  He claimed he was not 
working because he could remember nothing.  He currently 
spent his time in the woods and liked to shoot rabbit, 
squirrels and deer.  He indicated he liked breaking the law 
because he hated the government.  He did not socialize.  He 
reported drinking a lot, one case of beer during the weekend 
and 1/2 pint of liquor during the week.  He denied drug use.  

Mental status examination revealed him to be casually groomed 
and fully cooperative.  He gave no reason to doubt the 
information that he presented.  He had limited eye contact.  
His speech had normal rate and rhythm.  His mood was euthymic 
and his affect was appropriate to content.  His thought 
processes and associations were logical and tight.  There 
were no loose associations noted, nor was confusion noted.  
His memory was grossly intact.  There were no hallucinations 
or delusions.  His insight was limited and his judgment was 
adequate.  He denied suicidal or homicidal ideations.  He was 
competent for VA purposes and not in need of hospitalization 
at this time.  The diagnosis was PTSD and his GAF score was 
48.  The examiner commented that he did not see any evidence 
that there would be any significant change in the veteran's 
functioning over the next 6 to 12 months.  Although he was 
not currently working, his PTSD was not viewed as precluding 
employment.  There was no impairment in thought processing or 
communication noted.  The examiner also noted that he would 
meet the criteria for a diagnosis either of alcohol abuse or 
dependence.  As with the earlier examinations, the July 2005 
VA examination revealed the veteran's PTSD symptomatology to 
continue to meet the criteria for a 70 percent rating.  
Although the record has also reflected his symptoms to have 
been complicated by varying extents of alcohol abuse, the 
Board notes that the most recent VA examination of July 2005 
assigned a GAF score of 48 attributable to his PTSD.  At the 
time of this examination, he was not observed to have any 
evidence of alcohol use during the interview.  More over, the 
VA records over the years have shown his PTSD symptomatology 
to essentially be the same whether or not he was abusing 
alcohol at the time.  

As stated above, the evidence reflects that the veteran's 
PTSD symptoms more closely resemble the criteria for a 70 
percent rating.  There is no evidence that the PTSD resembled 
the criteria for a 100 percent rating.  Although he had 
fluctuations in the severity of his symptoms, as shown in the 
records, his alcohol use appeared to exacerbate his symptoms, 
but overall his PTSD symptoms were shown to remain at 70 
percent disabling.  His most recent VA examination of July 
2005 revealed him to have no impairment in thought processing 
or communication due to his PTSD, and he did not exhibit 
evidence of an inability to care for himself.  This 
examination did not reveal the veteran to be in danger of 
harming himself or others.  Overall, these records, while 
they show continued severe PTSD symptoms which equal the 
criteria for a 70 percent rating, do not demonstrate the 
extreme psychiatric pathologies contemplated by a total 
evaluation.  The Board has also not found the disability 
under consideration to be of such severity as to warrant 
assignment of a higher rating on a schedular basis than that 
indicated above for any period during the pendency of the 
appeal of this issue. 

Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R 
§ 3.321(b)(1) (2005).  In this case, the Rating Schedule is 
not inadequate for evaluating the veteran's service-connected 
PTSD.  In addition, it has not been shown that the service-
connected PTSD disability has required frequent periods of 
hospitalization or has produced marked interference with the 
veteran's employment. As discussed above, he was not deemed 
to be unemployable due to his PTSD in the July 2005 VA 
examination.  For these reasons, an extraschedular rating is 
not warranted.




ORDER

An evaluation of 70 percent, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


